367 S.W.2d 684 (1963)
Edward Phillip BRYANT, Appellant,
v.
The STATE of Texas, Appellee.
No. 35799.
Court of Criminal Appeals of Texas.
May 15, 1963.
No attorney on appeal for appellant.
Henry Wade, Dist. Atty., Jack Hampton, John Rogers, Emmett Colvin, Jr., Asst. Dist. Attys., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is burglary, with a prior conviction for an offense of like character alleged for enhancement; the punishment, 12 years.
Martin Iler, branch manager of Anchor Fence Company, testified that he closed and locked his place of business on Saturday afternoon and, when he returned Monday morning, found that the back door had been pried open and a number of articles stolen therefrom, including 88 blank checks which bore the name of the company and were serially numbered.
Doyle Wilkinson, an employee of Tom Thumb Super Market, testified that appellant *685 cashed one of the missing serially numbered Anchor Fence checks on Monday evening, it having been made out to Earnest Lee Gilbert in the sum of $81.72 and signed "James L. Wilson, Branch Mgr."
Appellant was arrested sometime later as he attempted to pass another check. His confession, which was introduced without objection, recited that he broke into the Anchor Fence Company by forcing the door and stole therefrom a ledger of checks as well as other items.
The prior conviction and appellant's identity were established.
Appellant did not testify or call any witnesses in his own behalf.
There are no formal bills of exception, and the only informal bills relate to the asking of leading questions which are seldom the grounds for the reversal of a conviction. Piland v. State, 162 Tex. Crim. 362, 285 S.W.2d 230, and Bell v. State, 166 Tex. Cr.R. 340, 313 S.W.2d 606.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.